Opinion issued January 12, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00526-CV
                            ———————————
             FELIX AUTO TECH; GERALD FELIX, Appellants
                                        V.
                      KENNASA MAEBERRY, Appellee



                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCV-055154

                          MEMORANDUM OPINION
      Appellants, Felix Auto Tech and Gerald Felix, timely filed a notice of appeal

from the judgment, signed by the trial court on April 22, 2016, after they requested

findings of fact and conclusions of law in this breach-of-contract case. See TEX. R.

APP. P. 26.1(a)(4). After this Court granted appellants an extension of time to pay

for the records on September 22, 2016, because they had filed a motion for a
supersedeas bond in the trial court, the supplemental clerk’s record was filed in this

Court on December 15, 2016. This record included, among other things, the

parties’ settlement agreement letter, filed in the trial court on October 27, 2016.

      Because it appeared that there was no longer a live controversy among the

parties, the Clerk of this Court issued a Notice of Intent to Dismiss for Want of

Jurisdiction on December 20, 2016.         See, e.g., Valley Baptist Med. Ctr. v.

Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000) (noting that existence of live

controversy is essential to appellate jurisdiction). This notice notified appellants

that this appeal would be dismissed as moot unless they responded within ten days.

See TEX. R. APP. P. 42.3(a), (c). Appellants failed to file a timely response.

      Accordingly, we dismiss this appeal for want of jurisdiction as moot. See

TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                           2